        Case 4:20-cv-00303-BRW Document 8 Filed 05/12/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JASON MAXWELL HAMILTON                                                       PLAINTIFF

VS.                             4:20-CV-00303-BRW-JJV

SALINE COUNTY JAIL                                                           DEFENDANT


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 12th day of May, 2020.



                                            Billy Roy Wilson________________
                                            UNITED STATES DISTRICT JUDGE
